Cooper, J.,
delivered the opinion of the court.
The appellants were not released from the obligation as sureties on the bail bond of their principal by reason of his subsequent arrest on another charge.
The jdea does not aver that the principal was in custody under such subsequent arrest at the time at which the appellants had become sureties for his appearance. The facts pleaded may be time, and yet it may be that the principal had been released in time to appear for trial of the offense to answer which appellants were his sureties. The contention that the subsequent arrest for another offense operated ipso facto to release the prior bond .to appear is wholly fanciful, and springs from the assumption that the state by accepting the bond on which the sureties were bound delivered the accused to the manual possession of the sureties, and impliedly agreed not to disturb that possession for any cause except on condition of releasing them from their obligation as sureties.

Judgment affirmed.